MEMORANDUM OF DECISION.
Reginald Michaud appeals from a judgment of the Superior Court, Aroostook County, entered upon a jury verdict convicting him of two counts of operating a motor vehicle after his license had been suspended, 29 M.R.S.A. § 2184(1) (Supp.1985) (Class D), and one count of failing to stop for a police officer, 29 M.R.S.A. § 2501-A(2) (Supp.1985) (Class E). The defendant appeals only from his conviction for failure to stop for a police officer, contending that the lower court erred in excluding evidence bearing on the defendant’s relationship to the Fort Kent Police Department. See State v. Michaud, 473 A.2d 399 (Me.1984). After a careful examination of the record, we find no error in the exclusion of the evidence in question by the presiding justice.
The entry is:
Judgment affirmed.
All concurring.